Citation Nr: 0731295	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-41 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disability, 
including as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1962 to October 1965 
and from November 1966 to November 1969.  He is the recipient 
of a Purple Heart and Combat Infantryman Badge, among other 
awards.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The veteran asserts that he has a heart disability that is 
related to service, including as secondary to service-
connected PTSD.  He has not been afforded an examination.  As 
the veteran is service connected for PTSD and the record 
reflects treatment for a current heart disability, he should 
be afforded an examination to ascertain whether his current 
disability is related to service-connected PTSD.  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation; 
see 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995). The examiner should, thus, also 
address whether the veteran's heart disability permanently 
worsened or was aggravated as a result of his service-
connected PTSD.  

The veteran also contends that he has a skin disability 
related to service, including due to exposure to herbicide 
agents.  Service medical records include notations in April 
1968 reflecting multiple fragment wounds to the left chest, 
left shoulder, and left temple without nerve or artery 
involvement when the veteran was wounded during a fire fight.  
Records in May and June 1968 noted that the left shoulder 
scar was painful and not healing.  Impressions of keloid 
formation and denuded were noted of the area as was 
ulceration of the skin, and an excision and primary closure 
of the ulceration was done.  A July 1968 record noted that 
the ulceration of the left shoulder scar was treated and had 
improved.  Entries dated throughout August 1968 noted that 
the veteran's left shoulder scar was becoming denuded again 
but healed.  A December 1968 record noted an upper lip 
infection after the veteran was hit by a tree branch.  
Lastly, a September 1968 record noted that veteran complained 
of athlete's feet.  

Post-service medical records include a May 2003 VA treatment 
record noting that the veteran was negative for skin cancers 
and rashes.  The clinician noted that the veteran had a well-
healed left lateral chest wall and mid sternal scars.  
Additionally, August 2003 VA treatment records noted a rash 
on the veteran's left wrist which resolved after he stopped 
wearing his watch and a September 2003 private treatment 
record noting peeling skin of the left hand and itching.  The 
veteran was also afforded a general Agent Orange examination 
in August 2003 which noted numerous scars, shrapnel would 
scars of the left side of the chest, left posterior chest, 
and midsternal scar.  It also noted burn scars of the dorsum 
of the hands and fingers bilaterally with grafting and 
anterior thigh scars from skin grafting.  A diagnosis of 
status-post shrapnel wound was noted.  However, the 
examination did not address whether any current skin 
disability is related to service.  On remand, the veteran 
should be given an examination to determine whether he 
currently has any skin disability, or residuals, related to 
any of his in-service notations of various skin disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a heart 
examination.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The claims 
file and a copy of this Remand must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should opine whether there 
is a 50 percent probability or greater 
that the veteran's current heart 
disability is related to his service-
connected PTSD.  He/she should also 
address whether service-connected PTSD 
aggravated, contributed to, or 
accelerated the heart disability.  The 
examiner must state to what extent, in 
terms of a percentage, did it so 
contribute, as compared to the natural 
progress of the condition.  The 
examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

2.	Schedule the veteran for a skin 
disability examination. The examination 
should comply with AMIE protocols for 
the appropriate examination.  The 
claims file and a copy of this Remand 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed in 
conjunction with the examination. 

In addition to detailing all the 
veteran's skin disabilities as The 
examiner should opine whether there is 
a 50 percent probability or greater 
that any currently diagnosed skin 
disability is related to service.  The 
examiner should specifically address 
whether the veteran has any skin/scar 
residuals from the disabilities noted 
in service as discussed above.  The 
examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

3.	Then, readjudicate the veteran's claims 
for service connection.  If any action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



